Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 April 17, 2013 Credit Suisse Merger Arbitrage Index ETN The Credit Suisse Merger Arbitrage Index Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the return of the Credit Suisse Merger Arbitrage Liquid Index (Net) (the “Index”). The Index is designed to provide exposure to a merger arbitrage investment strategy as represented by long and short positions in announced deals within the United States, Canada and Western Europe. The ETNs are listed on the NYSE Arca under the ticker symbol “CSMA”. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker CSMA Intraday indicative value ticker CSMA.IV Bloomberg index ticker CSLABMN CUSIP/ISIN 22542D845/ US22542D8450 Primary exchange NYSE Arca ETN annual investor fee 0.55%* Index fee 0.50% ETN inception date October 1, 2010 Underlying index Credit Suisse Merger Arbitrage Liquid Index (Net) *Because of daily compounding, the actual investor fee realized may exceed 0.55% per annum. Index Returns (as of 3/28/2013) 1 month 2.31% 3 month 4.61% 1 year 1.49% Since Inception Annualized* 3.74% *Index Inception Date was December 31, 2009. Index Portfolio Statistics (3/30/12-3/28/2013) Correlation to S&P ndex Correlation to Barclays -0.28 US Aggregate TR Index Annualized volatility 0.04% 1-Year Sharpe Ratio* *Sharpe ratio calculated using the Federal Funds Effective Rate as of March 28, 2013. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Merger Arbitrage Strategy Focus n Designed to realize the spread between the stock price of the target company after the public announcement of its proposed acquisition and the price offered by the acquirer to pay for the stocks of the target company. n Deal universe includes the United States, Canada and Western Europe. n Potential gains realized when deals are completed, and potential losses incurred when deals break. Index Performance (December 31, 2009 - March 28, 2013) The above graph sets forth the historical performance of the Index from December 31, 2009 through March 28, 2013. The index rules were revised on September 1, 2010 and therefore, the index performance and index levels prior to such date do not reflect the modification of the index rules that took place on that date. Historical performance is not indicative of future performance. Credit Suisse Merger Arbitrage Liquid Index (Net) includes 0.50% p.a. of index calculation fees. The above graph includes this index calculation fee but does not reflect the accrued fee amount associated with the ETNs, which will reduce the amount of the return on the ETNs at maturity or upon repurchase by Credit Suisse. For More Information ETN Desk : Email : ETN.Desk@credit-suisse.com Website : www.credit-suisse.com/etn Index Overview n The Index attempts to reflect the returns that would be generated by a merger arbitrage investment strategy in accordance with the Index rules to reflect publicly announced merger and acquisition transactions meeting certain conditions. n The Index is calculated intraday and benefits from transparent rules-based construction. Index Composition (December 2009 - March 2013) The Index Methodology* Selected Investment Considerations – The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the Index. Furthermore, the return at maturity or upon repurchase will be reduced by the fees and charges associated with the ETNs and the Index. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. – You will not receive any periodic interest payments on the ETNs. – We have listed the ETNs on NYSE Arca under the symbol “CSMA”.
